Title: To Thomas Jefferson from William Henry Harrison and Others, 28 December 1802
From: Harrison, William Henry
To: Jefferson, Thomas


            
              To Thomas Jefferson President of the
                  United States of America
              
            
            The undersigned beg leave to recommend to the President of the United States John Rice Jones Esquire the present Attorney General as a proper person to fill the appointment of a Judge of the Territory. Mr Jones has been regularly bred to the Bar and has resided as a practising Attorney in the said Territory for many years which has given him an opportunity of being acquainted with the Local Laws and Customs of the Country—perhaps better than is possessed by any other Character—The undersigned will further add that Mr Jones has ably performed the duties of Attorney General to the Territory since the Establishment without any Salary, and as we believe without any Compensation whatever—
            Dated Vincennes the 28. day of December 1802
            
              Willm. H. Harrison
            
          